DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: first temperature-related warning 600a and second temperature-related warning 600b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lerner (US 2004/0004069) (hereinafter Lener).
Regarding claim 13, Lener teaches a transitory temperature-related warning (heat warning safety device) (10), comprising: 
one or more symbols disposed on a surface of a product (appliance/toaster (40)) configured to alert a user as to one or more characteristics of the product (see paragraphs 0002, 0005, 0009, 0057 and 0063-0064), wherein at least one symbol of the one or more symbols are formed with a heat-sensitive substance (thermochromic composition) (32) (see Abstract and paragraphs 0016, 0034, 0053 and 0054), wherein the at least one symbol one or more symbols is configured to transition from a first transitional state to at least one additional transitional state when the at least one symbol transitions from a first temperature to at least one additional temperature ([t]he device is invisible when cold (meaning not dangerously hot) and is visible when a threshold temperature is reached; see paragraph 0016) (see paragraphs 0009, 0013, 0025, 0029, 0053, 0059, 0064-0065).
Regarding claim 14, Lener further teaches the heat-sensitive substance comprising a thermochromic paint (thermochromic composition) (32) (see Abstract and paragraphs 0016, 0034, 0053 and 0054).
Regarding claim 15, Lener further teaches the first transitional state comprising a first color, and the at least one additional transitional state comprising at least a second color (see paragraphs 0053-0054).
Regarding claim 18, Lener further teaches the temperature-related warning (heat warning safety device) (10) being further configured to transition from the first transitional state to at least one intermediate transitional state to the at least one additional transitional state when the surface of the appliance (appliance/toaster (40)) transitions from the first temperature to at least one intermediate temperature to the at least one additional temperature (see paragraph 0054).
Regarding claim 20, Lener further teaches comprising a heat-producing device (appliance/toaster (40)) configured to cause the temperature-related warning to transition between the first transitional state to the at least one additional transitional state (see Abstract and paragraphs 0016-0017, 0063, 0065-0067 and Figures 1-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-11, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner in view of Deng (CN 102029248) (hereinafter Deng).
Regarding claim 1, Lener teaches a system, comprising:
 an appliance (appliance/toaster) (40) (see Figures 1-2);
a transitory temperature-related warning (heat warning safety device) (10) disposed on a surface of the appliance (appliance/toaster (40)) (see paragraph 0002, 0005, 0009 and 0063-0064), the temperature-related warning (heat warning safety device) (10) being configured to alert a user as to one or more characteristics of the appliance (see Abstract and paragraphs 0002, 0007), at least one portion of the temperature-related warning (heat warning safety device) (10) being further configured to transition between a first transitional state and at least one additional transitional state when the surface of the appliance transitions between a first temperature and at least one additional temperature ([t]he device is invisible when cold (meaning not dangerously hot) and is visible when a threshold temperature is reached; see paragraph 0016) (see paragraphs 0009, 0013, 0025, 0029, 0053, 0059, 0064-0065). Lener further teaches applying the transitory temperature-related warning on any appropriate surface (see paragraphs 0005 and 0059).
However, Lener does not explicitly teach the appliance being an aircraft-compliant appliance.
Deng teaches a transitory temperature-related warning (alarm identification) (1) disposed on a surface of the aircraft-compliant appliance (airplane heating surface/pitot tube) (see paragraphs 0005-0007, 0023-0026).
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the transitory temperature-related warning as taught by Lener to be applied to an aircraft-compliant appliance as taught by Deng.  Lener teaches applying the transitory temperature-related warning on any appropriate surface.  Deng discloses a transitory temperature-related warning disposed on a surface of the aircraft-compliant appliance.  One would be motivated to make this combination in order to provide a visual aid that reflect the surface temperature status of the airplane heating part or equipment part in order to prevent the operator from being scalded.
Regarding claim 2, Lener further teaches the temperature-related warning being produced with a thermochromic paint (thermochromic composition) (32) (see Abstract and paragraphs 0016, 0034, 0053 and 0054).
Regarding claim 3, Lener further one or more symbols of the temperature-related warning (heat warning safety device) (10) are produced with a thermochromic paint (thermochromic composition) (32), and one or more symbols of the temperature-related warning (heat warning safety device) (10) are produced with a non-thermochromic paint (see paragraph 0057).
Regarding claim 4, Lener further teaches the first transitional state comprises a first color, and the at least one additional transitional state comprises a second color (see paragraphs 0053-0054).
Regarding claim 5, Lener further teaches the first transitional state comprises a substantially imperceptible state (invisible), and the at least one additional transitional state comprises a highly visible state (visible) (see Abstract and paragraphs 0016-0017, 0063, 0065-0067 and Figures 1-8).
Regarding claim 6, Lener further teaches the first transitional state exhibits a first contrast level and the at least one additional transitional state exhibits an additional contrast level (see paragraphs 0057, 0063-0065 and Figures 1-8).
Regarding claim 7, the prior combination teaches al the limitations of claim 1.
However, Lener as modified by Deng does not explicitly teach the first temperature comprising an ambient environment temperature, and the at least one additional temperature comprising a thermal burn temperature.
Deng teaches the first temperature comprising an ambient environment temperature (during ground residence/before aircraft takes off), and the at least one additional temperature comprising a thermal burn temperature (pitot tube protective sleeve is burnt) (see paragraphs 0002-0003, 0007-0008, and 0016-0018).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the transitory temperature-related warning as taught by the prior combination with the first temperature comprising an ambient environment temperature, and the at least one additional temperature comprising a thermal burn temperature as taught by Deng.  Lener teaches applying the transitory temperature-related warning on any appropriate surface.  Deng discloses a transitory temperature-related warning disposed on a surface of the aircraft-compliant appliance.  One would be motivated to make this combination in order to provide a visual aid that reflects the surface temperature
Regarding claim 9, Lener teaches the temperature-related warning (heat warning safety device) (10) being further configured to transition from the first transitional state to at least one intermediate transitional state to the at least one additional transitional state when the surface of the appliance (appliance/toaster (40) transitions from the first temperature to at least one intermediate temperature to the at least one additional temperature (see paragraph 0054).
Regarding claim 10, the prior combination teaches all the limitations of claim 1, Lener further teaches applying the transitory temperature-related warning on any appropriate surface including an aircraft-compliant oven (toaster oven) (see paragraphs 0005, 0056 and 0059). 
Note: The manner of operating the device does not differentiate apparatus claim from the prior art. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Although, Lener as modified by Deng does not explicitly teach an aircraft-compliant oven, it would have been obvious to one of ordinary skill in the art before the effective filing date of he claimed invention to provide the transitory temperature-related warning as taught by the prior combination to an aircraft-compliant oven. One would be motivated to provide the aircraft-compliant oven with a transitory temperature-related warning for the benefit of indicating the surface temperature status of the airplane heating part or equipment part and prevent the operator from being scalded.
Regarding claim 11, Lener further teaches a heat-producing device (appliance/toaster (40)) configured to cause the temperature-related warning (heat warning safety device) (10) to transition between the first transitional state to the at least one additional transitional state (see Abstract and paragraphs 0016-0017, 0063, 0065-0067 and Figures 1-8).
Regarding claim 16, Lener teaches al the limitation of claim 13.
However, Lener does not explicitly teach the first temperature comprising an ambient environment temperature, and the at least one additional temperature comprises a thermal burn temperature.
Deng teaches the first temperature comprising an ambient environment temperature (during ground residence/before aircraft takes off), and the at least one additional temperature comprising a thermal burn temperature (pitot tube protective sleeve is burnt) (see paragraphs 0002-0003, 0007-0008, and 0016-0018).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the transitory temperature-related warning as taught by Lener with the first temperature comprising an ambient environment temperature, and the at least one additional temperature comprising a thermal burn temperature as taught by Deng.  Lener teaches applying the transitory temperature-related warning on any appropriate surface.  Deng discloses a transitory temperature-related warning disposed on a surface of the aircraft-compliant appliance.  One would be motivated to make this combination in order to provide a visual aid that reflects the surface temperature status of the airplane heating part or equipment part in order to prevent the operator from being scalded.
Regarding claim 19, Lener teaches all the limitations of claim 13.
However, Lener does not explicitly teach the product comprising an aircraft-compliant appliance.
Deng teaches a transitory temperature-related warning (alarm identification) (1) disposed on a surface of the aircraft-compliant appliance (airplane heating surface/pitot tube) (see paragraphs 0005-0007, 0023-0026).
 It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the transitory temperature-related warning as taught by Lener to be applied to an aircraft-compliant appliance as taught by Deng.  Lener teaches applying the transitory temperature-related warning on any appropriate surface.  Deng discloses a transitory temperature-related warning disposed on a surface of the aircraft-compliant appliance.  One would be motivated to make this combination in order to provide a visual aid that reflect the surface temperature status of the airplane heating part or equipment part in order to prevent the operator from being scalded.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lener in view of Deng as applied to claim 1 above, in further view of Kito et al. (US 4554565) (hereinafter Kito).
Regarding claim 8, the prior combination teaches all the limitations of claim 1.
However, Lener as modified by Deng does not explicitly teach the at least one additional temperature being lower than the first temperature.
Kito teaches a transitory temperature-related warning (thermochromic display) with the at least one additional temperature being lower than the first temperature (see column 3, lines 1-34).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the transitory temperature-related warning as taught by the prior combination with the at least one additional temperature being lower than the first temperature as taught by Kito. One would be motivated to make this combination in order to allow the transitory temperature-related warning to provide a visual indication of the appliance being at a temperature lower or higher than a predetermined threshold allowing an operator to take appropriate precaution. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lener in view of Deng as applied to claim 1 above, in further view of Bates (GB 2312954) (hereinafter Bates).
Regarding claim 12, the prior combination teaches all the limitations of claim 1.
However, Lener as modified by Deng does not explicitly teach the first transitional state indicating that one or more components the aircraft-compliant appliance are in a frozen state, and the at least one additional transitional state indicating that the one or more components of the aircraft-compliant appliance are in a thawed state.
Bates teaches a transitory temperature-related warning (thermochromic composition) the first transitional state indicating that one or more components the appliance (container/microwave oven) are in a frozen state, and the at least one additional transitional state indicating that the one or more components of the appliance (container/microwave oven) are in a thawed state (see page 3, line 23 through page 4, line 7).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the system as taught by the prior combination with the transitory temperature-related warning as taught by Bates to provide the first transitional state indicating that one or more components the aircraft-compliant appliance are in a frozen state, and the at least one additional transitional state indicating that the one or more components of the aircraft-compliant appliance are in a thawed state. One would be motivated to make this combination in order to provide a material that gives a changes color over a temperature range appropriate for the usage of the aircraft-compliance appliance.  Additionally, allows an operator to take appropriate action by providing a rapid visual indication of the state of the aircraft-compliance appliance.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lener in view of Kito. 
Regarding claim 17, Lener teaches all the limitations of claim 13.
However, Lener does not explicitly teach the at least one additional temperature being lower than the first temperature.
Kito teaches a transitory temperature-related warning (thermochromic display) with the at least one additional temperature being lower than the first temperature (see column 3, lines 1-34).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the transitory temperature-related warning as taught by Lener with the at least one additional temperature being lower than the first temperature as taught by Kito. One would be motivated to make this combination to allow the transitory temperature-related warning to provide a visual indication of the appliance being at a temperature lower or higher than a predetermined threshold allowing an operator to take appropriate precaution. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Champness et al. (WO 2018/028943) directed to thermochromic paint for use in a gas turbine engine of an aircraft.
Kelley et al. (DE 60313586) directed to a temperature display with thermochromical material for use on aircraft tires.
Lerner (US 2005/0092734) directed to a hot-button type heat alert safety device attachable to a surface, such as metal or glass, for warning individuals that the surface is hot, comprising a thermochromic composition.
Lee (US 7028634) directed to a worklight with a thermochromic thermal warning.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        




/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855